LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER'S DIRECT DIAL NUMBER WRITER’S E-MAIL (202) 274-2009 mlevy@luselaw.com May 20, 2011 Via EDGAR Mr. David Lin Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re:Provident Financial Services, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 File No. 001-31566 Dear Mr. Lin: We are writing to confirm our telephone conversation of May 16, 2011 regarding the May 6, 2011 comment letter issued by the Securities and Exchange Commission on the above-referenced filing by Provident Financial Services, Inc. (the “Company”).As we discussed, to enable the Company to be fully responsive to the Staff’s comments, the Staff agreed to allow the Company an extension of the time period for responding to the comments.The Company will file its responses to the Staff's comments on or before May 31, 2011. Sincerely, /s/ Marc P. Levy Marc P. Levy cc:John F. Kuntz, Esq. Michael Seaman, Special Counsel
